DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed September 19, 2022.  Claims 1-22 are pending in the application.  As such, Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 	Applicant’s arguments and amendments in the Amendment filed September 19, 2022 (herein “Amendment”) with respect to the objection to Claims 8 and 17 have been fully considered, and this rejection is rendered moot by the Amendment.  Applicant’s arguments and amendments in the Amendment with respect to rejections of independent Claims 1, 10, 19, and 20 under 35 U.S.C. 103 have been fully considered, but are not considered persuasive, as discussed hereinafter.
	Independent Claims 1, 10, and 19 are amended to recite “receiving a plurality of linguistic expressions (LEs), each of the linguistic expression having one or more conditions therein.”  Applicant argues that the references of record do not teach or suggest these features.  As noted below, Dettinger describes a device that allows a user to create asemantic link between two portions of text.  Once the link is created, a visible indication of the link is shown on a display.  The existence of the link is cited as a “linguistic expression,” not the underlying text.  The “condition” is that the text portions are related or not.  When that condition is met, the visible link is shown on the display.
	Applicant further argues that the combination of Kimelfeld would make the device of Dettinger unsuitable for its intended purpose.  However, Kimelfeld is only cited for the construction of the classification model.  The modification done to the text input to Kimelfeld would not be done to the text strings displayed by the Dettinger display.  These would still be the original text.  The text as modified by Kimelfeld would only be used as input to the classification model of Kimelfeld.  Thus, the device of Dettinger would not be made unsuitable for its intended purpose.
Accordingly, the rejection of Claim 1, 10, and 19 as unpatentable over Dettinger in view of Kimelfeld is maintained.
	Independent Claim 20 is amended to recite “creating a plurality of linguistic expressions (LEs) by training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences.”  As noted below, Dettinger is cited as describing creating a plurality of linguistic expressions (LEs), and Zhao is cited as describing “training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences.”
Therefore, in view of the above, while all of Applicant’s amendments and arguments have been fully considered, they are not persuasive.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20070112819 (Dettinger et al., herein “Dettinger”) in view of U.S. U.S. Patent Pub. No. 20150051900 (Kimelfeld et al., herein “Kimelfeld”).
With respect to Claim 1, Dettinger describes: 
“A computer-implemented method, comprising:
receiving a plurality of linguistic expressions (LEs), each of the linguistic expression having one or more conditions therein; (Paragraph 39 describes that a user enters text into a word processor, the text including a plurality of linguistic expressions 414 (Figure 5).  Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.)
changing one or more of the conditions of the plurality of linguistic expressions to create an updated plurality of linguistic expressions; (Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.  Creating the condition is cited as “changing.”)
However, Dettinger does not describe “translating each updated plurality of linguistic expressions into a predetermined query language; and
constructing a sentence classification model, utilizing the translated linguistic expressions.”
However, Kimelfeld describes:
“translating each updated plurality of linguistic expressions into a predetermined query language; and (Paragraph 34 describes that the deep patterns (cited as analogous to “linguistic expressions”) generated from exemplary sentences of the language net are translated into AQL rules in order to facilitate the querying process.)
constructing a sentence classification model, utilizing the translated linguistic expressions.” (Paragraph 35 describes that after the patterns are generated (and translated into AQL rules), the verb (type) and the actors of the thematic roles are determined, which is cited as “constructing a sentence classification model.”)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sentence classification model as described by Kimelfeld into the device described by Dettinger, as this allows automatic detection of the theme of each sentence, as described in paragraph 21 of Kimelfeld.
With regard to Claim 3, Dettinger describes “for each of the linguistic expressions, (i) conditions of the linguistic expression and (ii) a label assigned by the linguistic expression when the conditions of the linguistic expression are met are visually presented to a user via a visual exploration framework.  (The sections of text 414 are shown visually, as illustrated in Figure 5.  Paragraph 47 of Dettinger describes that the source and target of semantic links in the document are highlighted, such as the bolded words in Figure 5. (cited as visually presenting the conditions)  Paragraph 47 of Dettinger also describes that a line may be displayed between the source and the target.  Such a line is cited as a “label” of the linguistic expression.)
With respect to Claim 4, Dettinger describes “upon selection by a user of one of the linguistic expressions presented to the user within a visual exploration framework, one or more exemplary sentences are visually presented to the user via the visual exploration framework.”  The sections of text 414 are shown visually, as illustrated in Figure 5.  Figure 5 of Dettinger shows multiple linguistic expressions displayed to a user for a selected section of a document.
With regard to Claim 5, Dettinger describes “changing the one or more conditions of the plurality of linguistic expressions includes altering, via a visual exploration framework, a wording of at least one condition of the plurality of linguistic expressions to create an updated condition.”  The sections of text 414 are shown visually, as illustrated in Figure 5.  Paragraph 41 of Dettinger describes that the user may create a semantic link by selecting text visually presented.
With regard to Claim 6, Dettinger describes “removing one or more of the linguistic expressions via a visual exploration framework.”  The sections of text 414 are shown visually, as illustrated in Figure 5.  Paragraph 32 of Dettinger describes that the method is performed in a word processor, which allows users to remove linguistic expressions.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removing linguistic expressions feature of a word processor into the device described by Dettinger, as adding a known feature to a known device to get predictable results has been held as obvious.  See MPEP 2143(A)
With regard to Claim 7, Dettinger describes “calculating and displaying a change in performance statistics of the updated plurality of linguistic expressions via a visual exploration framework.”  The sections of text 414 are shown visually, as illustrated in Figure 5.  Paragraph 47 of Dettinger describes that semantic inconsistencies can be visually shown to the user (the inconsistencies are cited as “performance statistics”).
Claims 10 and 12-16 are related to Claims 1 and 3-7, respectively, as a method and the computer program product programmed to use the same, with each claimed computer program product function corresponding to each claimed method step.  Accordingly, Claims 10 and 12-16 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 3-7, respectively.  
With respect to Claim 19, Dettinger describes:
“A system, comprising:
a processor; and (Dettinger describes a processor at paragraph 24.)
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: (Dettinger describes logic integrated with a processor at paragraph 27.)
receive a plurality of linguistic expressions (LEs), each of the linguistic expressions having one or more conditions therein; (Paragraph 39 describes that a user enters text into a word processor, the text including a plurality of linguistic expressions 414 (Figure 5).  Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.)
change one or more conditions of the plurality of linguistic expressions to create an updated plurality of linguistic expressions; (Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.  Creating the link is cited as “change one or more conditions.”)
However, Dettinger does not describe “translating each of the updated plurality of linguistic expressions into a predetermined query language; 
constructing a sentence classification model, utilizing the translated linguistic expressions; and
and assign a label associated with the linguistic expression to an unlabeled sentence in response to determining that the unlabeled sentence meets each of the conditions within the linguistic expression.”
However, Kimelfeld describes:
“translating each of the updated plurality of linguistic expressions into a predetermined query language; and (Paragraph 34 describes that the deep patterns (cited as analogous to “linguistic expressions”) generated from exemplary sentences of the language net are translated into AQL rules in order to facilitate the querying process.)
constructing a sentence classification model, utilizing the translated linguistic expressions.” (Paragraph 35 describes that after the patterns are generated (and translated into AQL rules), the verb (type) and the actors of the thematic roles are determined, which is cited as “constructing a sentence classification model.”)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sentence classification model as described by Kimelfeld into the device described by Dettinger, as this allows automatic detection of the theme of each sentence, as described in paragraph 21 of Kimelfeld.

6.	Claims 2, 8, 9, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger and Kimelfeld and further in view of U.S. Patent Pub. No. 20170278510 (Zhao et al., herein “Zhao”)
With respect to Claim 2, Dettinger in view of Kimelfeld does not describe this subject matter.
However, Zhao describes:
training a deep neural network (DNN), utilizing a plurality of sentences and associated labels as training data; (Paragraph 34 of Zhao describes training a convolutional neural network with a training data set including category labels.)
creating the plurality of linguistic expressions, utilizing the DNN trained with the training data; and  (Paragraph 81 of Zhao describes that the trained neural network classifies each sentence using global information (information from throughout the document).)
outputting the linguistic expressions created utilizing the DNN.  (Paragraph 36 describes that the sentence classification is the output of the trained DNN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sentence classification model as described by Zhao into the device described by Dettinger in view of Kimelfeld, as this allows the better understanding of the semantics of each sentence, as described in paragraph 62 of Zhao.
With regard to Claim 8, Dettinger in view of Kimelfeld does not describe this subject matter.
However, Zhao describes “each of a plurality of conditions within each of the linguistic expressions corresponds to a layer in the DNN, wherein each of said layers in the DNN identifies, based on the sentences and associated labels, the corresponding condition to include in the linguistic expression.”  Paragraph 34 of Zhao describes a convolutional neural network with at least one layer.  As the claim does not recite that each condition exclusively or 1-to-1 corresponds to a layer in a DNN, all of the conditions could “correspond” to the same layer.  Further, the broadest reasonable interpretation of “corresponds” could include a relationship where the condition data is used by the “corresponding” layer.  Thus, the CNN layer of Zhao may be considered to “correspond” to any and all conditions in each of the linguistic expressions.  Further, since the conditions included in each linguistic expression are input to the DNN, the DNN can identify corresponding conditions to include in the linguistic expression.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CNN as described by Zhao into the device described by Dettinger in view of Kimelfeld, as this allows the better understanding of the semantics of each sentence, as described in paragraph 62 of Zhao.
With respect to Claim 9, Dettinger in view of Kimelfeld does not describe this subject matter.
However, Zhao describes: 
receiving, by the sentence classification model, an input sentence; (Paragraph 63 describes that calculating unit 401 operates on an input sentence to be classified.)
determining, by the sentence classification model, that the input sentence meets all conditions of a predetermined linguistic expression; (Paragraph 63 describes that calculating unit 401 operates on an input sentence that is segmented into a plurality of linguistic expressions.) and
assigning, by the sentence classification model to the input sentence, a label associated with the predetermined linguistic expression. (Paragraphs 63-67 describes that calculating unit 401 obtains an attention parameter, which is then used to output a classification (label) for each of the linguistic expressions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sentence classification model as described by Zhao into the device described by Dettinger in view of Kimelfeld, as this allows the better classification of each sentence, as described in paragraph 81 of Zhao.
Claims 11, 17, and 18 are related to Claims 2, 8, and 9, respectively, as a method and the computer program product programmed to use the same, with each claimed computer program product function corresponding to each claimed method step.  Accordingly, Claims 11, 17, and 18 are similarly rejected under the same rationale as applied above with respect to Claims 2, 7, and 9, respectively.  

7.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in view of Kimelfeld and Zhao and further in view of U.S. Patent Pub. No. 20100204982 (Weng et al., herein “Weng”).
With regard to Claim 20, Dettinger describes:
“A computer-implemented method, comprising:
creating a plurality of linguistic expressions (LEs) [by training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences;] (Paragraph 39 describes that a user enters text into a word processor, the text including a plurality of linguistic expressions 414 (Figure 5))
changing one or more conditions of the plurality of linguistic expressions to create an updated plurality of linguistic expressions, utilizing a visual exploration framework (VEF) that visually presents to a user: (Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.  The sections of text 414 are shown visually, as illustrated in Figure 5)
the linguistic expressions, (The sections of text 414 are shown visually, as illustrated in Figure 5) and
for each of the presented linguistic expressions, a label assigned by the linguistic expression when the each of the conditions of the linguistic expression is met; (Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.  The sections of text 414 are shown visually, as illustrated in Figure 5)
Dettinger does not explicitly describe:
“training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences;
wherein:
each of the plurality of labeled sentences includes a subject and a predicate,
each of the plurality of labeled sentences includes an associated label that identifies one or more characteristics of the sentence, and
each of the conditions within the linguistic expressions corresponds to a layer in the DNN; 
translating the updated plurality of linguistic expressions into a predetermined query language;
constructing a sentence classification model, utilizing the translated linguistic expressions; and
applying the sentence classification model to an input sentence, wherein each of the translated linguistic expressions within the sentence classification model is applied to the input sentence to obtain labels for the input sentence.”
However, Kimelfeld describes:
“translating the updated plurality of linguistic expressions into a predetermined query language; (Paragraph 34 describes that the deep patterns (cited as analogous to “linguistic expressions”) generated from exemplary sentences of the language net are translated into AQL rules in order to facilitate the querying process.)
constructing a sentence classification model, utilizing the translated linguistic expressions.” (Paragraph 35 describes that after the patterns are generated (and translated into AQL rules), the verb (type) and the actors of the thematic roles are determined, which is cited as “constructing a sentence classification model.”) 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined query language  expressions as described by Kimelfeld into the device described by Dettinger, as this allows automatic detection of the theme of each sentence, as described in paragraph 21 of Kimelfeld.
Dettinger in view of Kimelfeld does not explicitly describe:
“training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences;
wherein:
each of the plurality of labeled sentences includes a subject and a predicate,
each of the plurality of labeled sentences includes an associated label that identifies one or more characteristics of the sentence, and
each of the conditions within the linguistic expressions corresponds to a layer in the DNN; and
applying the sentence classification model to an input sentence, wherein each of the translated linguistic expressions within the sentence classification model is applied to the input sentence to obtain labels for the input sentence.”
However, Zhao describes:
“training a deep neural network (DNN) utilizing a plurality of labeled sentences, at least some of the linguistic expressions having a plurality of conditions therein, the conditions being derived from the labeled sentences, (Paragraph 34 of Zhao describes training a convolutional neural network with a training data set including category labels.)
each of the conditions within the linguistic expressions corresponds to a layer in the DNN; and (Paragraph 34 of Zhao describes a convolutional neural network with at least one layer.  As the claim does not recite that each condition exclusively or 1-to-1 corresponds to a layer in a DNN, all of the conditions could “correspond” to the same layer.  Further, the broadest reasonable interpretation of “corresponds” could include a relationship where the condition data is used by the “corresponding” layer.  Thus, the CNN layer of Zhao may be considered to “correspond” to any and all conditions in each of the linguistic expressions.)
applying the sentence classification model to an input sentence, wherein each of the translated linguistic expressions within the sentence classification model is applied to the input sentence to obtain labels for the input sentence.” (Paragraph 36 describes that the disclosed CNN is a sentence classification model.  Paragraph 4 describes that the result of the classification is a classification label.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CNN model for sentence classification as described by Zhao into the device described by Dettinger in view of Kimelfeld, as this allows the better understanding of the semantics of each sentence, as described in paragraph 62 of Zhao.
Dettinger in view of Kimelfeld and Zhao does not explicitly describe:
each of the plurality of labeled sentences includes a subject and a predicate,
each of the plurality of labeled sentences includes an associated label that identifies one or more characteristics of the sentence.”
However, Weng describes:
“each of the plurality of labeled sentences includes a subject and a predicate, (Paragraph 38 of Weng describes data sets for training NNs that include labeled sentences including subject and predicates.)
each of the plurality of labeled sentences includes an associated label that identifies one or more characteristics of the sentence.” (Paragraph 38 of Weng describes data sets for training NNs that include labeled sentences including characteristics such as grammar rules.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training data as described by Wang into the device described by Dettinger in view of Kimelfeld and Zhao, as this reduces cost and effort in training NNs, as described in paragraph 43 of Weng.
With regard to Claim 21, Dettinger describes “comprising, in response to a selection of one of the linguistic expressions within a visual exploration framework:
extracting one or more exemplary sentences from one or more predetermined documents, wherein each of the one or more exemplary sentences meets the conditions of the selected linguistic expression; (Paragraph 41 describes that the user can make a semantic link (cited as “a condition”) between two sections of text.  The sections of text 414 are shown visually, as illustrated in Figure 5.  These two sections of text “Meet the conditions”) and
highlighting predetermined portions of each of the one or more exemplary sentences that trigger conditions of the selected linguistic expression.”  (Paragraph 47 describes that portions of text that trigger conditions can be highlighted.)
With regard to Claim 22, Dettinger describes:
“for each of the linguistic expressions, a visual exploration framework visually presents to a user a label assigned by the linguistic expression in response to the each of the conditions of the linguistic expression being met.”  (The sections of text 414 are shown visually, as illustrated in Figure 5.  Paragraph 48 describes that sections of text that meet certain conditions can be identified with a label, such as for example, highlighting entire regions, using different effects such as font effects (e.g., italics, underlining, size, font face, etc.), shading, patterns, or colors, or other known highlighting mechanisms.)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,924,108 (Fein et al.) describes a device connects conditions to sentences.
9.	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656   

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656